Title: To James Madison from Josiah Meigs, 17 February 1816
From: Meigs, Josiah
To: Madison, James


                    
                        
                            Sir
                        
                        General Land Office, February 17, 1816.
                    
                    I have the honour to transmit, with this Note, a Letter received this day, recommending (as Receiver of Public Monies in the Land-Office about to be opened for the Sale of the Public Lands ceded by the late Treaty with General Jackson) Israel Pickens, Esq; now a Member of Congress from the State of North-Carolina. It is, I presume, not improper to say, that I have no doubt of the capacity and integrity of Mr. Pickens. I have the honour to be very respectfully, Yours
                    
                        
                            Josiah Meigs
                        
                    
                 